DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed August 4, 2022.  Claims 1-7 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 7, nowhere in the specification is there a long and a short side described as in claim 7. The specification does describe different dimensions, see figure 6, but nothing details a long dimension side and a short dimension side. On page 7, lines 1-10, there is a mention of a package center line, but does not relate this center line to short and long sides. Also, there is nothing in the specification that defines a rectangular shape. The Applicant appears to be relying on figure 7, but the description for the figure does not describe a short and long side or give dimensions of the package to be clear which is the short and long side. Without a description of the dimensions the drawings could be not drawn to scale. Please clarify.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 7, the limitations “long’ and “short” side are unclear. The term “long” and “short” in claim 7 is a relative term which renders the claim indefinite. The term “long” and “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes the long and short descriptors since they are not clearly described in the specification or claims with dimensions or comparisons will just be interpreted and a first and second side of the package. Please clarify and fix. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shentu et al. (US 20170345961) in view of Li et al. (US 20100181578).
Re claim 1: Shentu teaches an optical proximity sensor (see fig. 4) comprising: a light detecting unit (430/450/410/480) and a light emitting unit (420/450/480/410), wherein the light detecting unit (430/450/480/410) is constituted by comprises a light detecting element (430) installed on a substrate (410), a first transparent unit (450 surrounding 430) that covers the light detecting element (430), and a light-shielding unit (480) on the first transparent unit (450 surrounding 430), the light emitting unit (420/450/480/410) is constituted by comprises a light emitting element (420) installed on the substrate (410), a second transparent unit (450 surrounding element 420) that covers the light emitting element (420), and the light-shielding unit (480) that on the second transparent unit (450 surrounding 420), the light detecting element (430) and the light emitting element (420) detect and emit signal light respectively through a first window (window above 430) and a second window (window above 420), which are provided by the light-shielding unit (480) and on an upper side of a package of the optical proximity sensor (see fig. 4),and the light-shielding unit (480) causes at least any of the first transparent unit (450 surrounding 430) and the second transparent unit (450 surrounding 420) to be exposed from a first side surface of the package (see fig. 4, the first side is the bottom edge in figure 4a where the light emitting element 420 and light detecting element 430 are closest), and the light detecting element (430) and the light emitting element (420) are installed on the substrate (410) so that a straight line (A) connecting the light detecting element (430) and the light emitting element (420) is positioned nearer to the first side surface (the first side is the bottom edge in figure 4a where the light emitting element 420 and light detecting element 430 are closest) than to a second side surface (the second side is the top edge in figure 4a where the light emitting element 420 and light detecting element 430 are furthest) of the package (see fig. 4), the second side surface (the second side is the top edge in figure 4a where the light emitting element 420 and light detecting element 430 are furthest) facing the first side surface (the first side is the bottom edge in figure 4a where the light emitting element 420 and light detecting element 430 are closest) (see fig. 4), but does not specifically teach the light shielding unit covering the first and second transparent unit and the first window and the second window in the light shielding unit. Li teaches a light shielding unit (300) covering a first transparent unit (200 surrounding 140) and a second transparent unit (200 surrounding 120) and a first window (hole/aperture above 140) and a second window (hole/aperture above 120) in the light shielding unit (300) (paragraph 32) (see fig. 4B). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light shielding unit of Shentu cover the upper surface of the transparent unit with windows in the light shielding unit similar to Li in order to reduce scattered from the light emitter directly entering the light detector providing for lowered interference improving sensing precision. 
Re claim 2: Shentu as modified by Li teaches the optical proximity sensor, wherein the first side surface (Shentu, the first side is the bottom edge in figure 4a where the light emitting element 420 and light detecting element 430 are closest) of the package comprises a plane perpendicular to the substrate (Shentu, 410, see fig. 4).
Re claim 3: Shentu as modified by Li teaches the optical proximity sensor, wherein the first side surface (Shentu, the first side is the bottom edge in figure 4a where the light emitting element 420 and light detecting element 430 are closest) comprises a plane perpendicular to the first window (Shentu, window above 430, see fig. 4).
Re claim 4: Shentu as modified by Li teaches the optical proximity sensor, wherein the first transparent unit (Shentu, 450 surrounding 430) is exposed from the first side surface (Shentu, the first side is the bottom edge in figure 4a where the light emitting element 420 and light detecting element 430 are closest, see fig. 4, the first side is exposed).
Re claim 6: Shentu as modified by Li teaches a portable terminal apparatus comprising the optical proximity sensor according to claim 1 (Shentu, paragraph 3 and 4).
Re claim 7: Shentu as modified by Li teaches the optical proximity sensor, wherein: the package has long sides and short sides (Shentu, see fig. 4, the package has a rectangular shape with four sides, left/right sides and top/bottom sides); and the light detecting element (Shentu, 430) and the light emitting element (Shentu, 420) are provided beside a package center line connecting center points of the short sides (Shentu, left/right sides of the rectangular shape) of the package (Shentu, see fig. 4, the light emitter 420 and light detector 430 are closer to the bottom side therefore below and beside the center line which cuts across from the left to right from the center of the left/right sides of figure 4a). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shentu et al. (US 20170345961) as modified by Li et al. (US 20100181578) as applied to claim 1 above, and further in view of Wang (US 20180143346).
Re claim 5: Shentu as modified by Li teaches the light detecting unit (Shentu, 430/450/480/410) is constituted by comprises a light detecting element (Shentu, 430) installed on the substrate (Shentu, 410), the first transparent unit (Shentu, 450 surrounding 430) that covers the light detecting element (Shentu, 430, see fig. 4), but does not specifically teach but does not specifically teach wherein the first transparent unit has an incident surface with a predetermined angle with respect to a light detecting surface of the light detecting element such that the signal light incident on the first transparent unit through the first window is incident on the light detecting element. Wang teaches an optical proximity sensor (fig. 1), wherein a first transparent unit (42) has an incident surface (4200) with a predetermined angle with respect to a light detecting surface of a light detecting element (3/30) such that a signal light incident on the first transparent unit (42) through a first window (opening in 5 above 3/30) is incident on the light detecting element (3/30) (see fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an incident surface at a predetermined angle on the first transparent element of Shentu as modified by Li similar to Wang in order to direct desired light reflected from a target to the light detecting element and reject undesired light providing for more accurate proximity measurements of the target.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878